Citation Nr: 0828745	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-00 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
foreign body of the left eye.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a ruptured left Achilles tendon.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes with low back pain.

4.  Entitlement to an initial evaluation in excess of 10 
percent for status post basal cell carcinoma residual scars 
of the forehead, side of nose, left cheek, and tip of nose.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for scar on the posterior neck as residuals of lipoma 
removal.  

6.  Entitlement to an initial compensable disability 
evaluation for atrophy, left testicle, with epididymitis.

7.  Entitlement to an initial compensable disability 
evaluation for status post left varicocelectomy with 
persistent left varicocele.  

8.  Entitlement to an initial compensable evaluation for 
residuals of a right thumb sprain. 


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1979 to December 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of the Washington, DC, Department of Veterans Affairs (VA) 
Regional Office (RO).  Thereafter, the Roanoke RO assumed 
jurisdiction.  

The veteran appeared at a Central Office hearing before the 
undersigned Acting Veterans Law Judge in March 2008.  

The issues of entitlement to service connection for a left 
eye disorder; an initial compensable disability evaluation 
for atrophy, left testicle, with epididymitis; an initial 
compensable disability evaluation for status post left 
varicocelectomy with persistent left varicocele; and an 
initial compensable evaluation for residuals of a right thumb 
sprain are remanded to the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  

At his March 2008 hearing, the veteran raised the issue of 
entitlement to service connection for a groin scar.  The 
veteran also raised the issues of service connection for 
tinnitus and a left knee disorder, to include a left meniscus 
tear.  As these issues are not properly before the Board, 
they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's residuals of the ruptured left Achilles 
tendon, to include a 6-inch tender scar, cause no more than 
moderate impairment. 

2.  The veteran's degenerative changes with low back pain 
have been shown to cause no more than slight limitation of 
motion with no demonstration of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; there have also been no 
incapacitating episodes.  

3.  The status post basal cell carcinoma residual scars on 
the forehead, side of nose, left cheek, and tip of nose do 
not result in visible or palpable tissue loss, or gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips). 

4.  The scar on the posterior neck as residuals of lipoma 
removal has not been shown to be deep or cause limited motion 
with area or areas exceeding 12 square inches; there is also 
no visible or palpable tissue loss or gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips).


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a ruptured left Achilles tendon have 
not been met at any time.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§  3.321(b)(1), 4.1-4.14, 4.40, 4.44-45, 4.57, 
4.59, 4.71a, Diagnostic Codes 5271, 5284 (2007).

2.  The criteria for an initial evaluation of 10 percent for 
a 6-inch tender scar have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  3.321(b)(1), 4.1-4.14, 4.118, Diagnostic 
Code 7804 (2007).  

3.  The criteria for an initial evaluation in excess of 10 
percent for degenerative changes with low back pain have not 
been met at any time.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 
4.71a, Diagnostic Codes 5292, 5293 (2003), Diagnostic Codes 
5242, 5243 (2007).

4.  The criteria for an initial evaluation in excess of 10 
percent for status post basal cell carcinoma residual scars 
of the forehead, side of nose, left cheek, and tip of nose 
have not been met at any time.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  3.321(b)(1), 4.1-4.14, 4.118, Diagnostic 
Codes 7800, 7833 (2007).  

5.  The criteria for an initial evaluation in excess of 10 
percent for scar on the posterior neck as residuals of lipoma 
removal have not been met at any time.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§  3.321(b)(1), 4.1-4.14, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

This appeal arises from the veteran's disagreement with the 
disability rating assigned following the grant of service 
connection for multiple disabilities.  Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  No additional discussion 
of the duty to notify is therefore required.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims.  
The record includes service records, VA treatment records, 
private medical records, and multiple VA examination reports.  
Therefore, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4). 

The Board finds "The record has been fully developed," and it 
is "difficult to discern what additional guidance VA could 
[provide] to the veteran regarding what further evidence [he] 
should submit to substantiate [his] claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will adjudicate the claims.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.   

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  
Nevertheless, when a diagnostic code is not predicated on 
lost range of motion, sections 4.40 and 4.45 do not apply. 
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that 
Diagnostic Code 5257 in not predicated on loss of range of 
motion and thus 38 C.F.R  §§ 4.40, 4.45 do not apply).  Also, 
a finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Diagnostic Code (DC) 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.


Residuals of a Ruptured Left Achilles Tendon

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a moderate 
foot injury warrants a 10 percent rating.  A moderately 
severe foot injury warrants a 20 percent rating.  A severe 
foot injury warrants a 30 percent evaluation. 38 C.F.R. § 
4.71a, DC 5284.  Diagnostic Code 5271 provides for a 10 
percent rating for moderate limitation of motion of the ankle 
and a 20 percent rating for marked limitation of motion of 
the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal 
range of ankle motion is dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees. 38 C.F.R. § 4.71, Plate II.

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.

At the time of an October 2003 VA examniantion, the veteran 
was noted to have suffered a ruptured Achilles tendon in 1990 
and to have had surgical reconstruction.  He reported 
persistent pain over the years.  There was no weakness, 
fatigability, decreased endurance, or flare-ups.  

Examination of the left Achilles tendon revealed a 6-inch 
vertical surgical scar on the posterior Achilles tendon which 
reached up into the calf.  There was some thickening of the 
Achilles tendon.  There was also some tenderness to 
palpation.  He had good strength versus pain resistence in 
dorsiflexion of the left foot.  There was no weakness, 
fatigability, decreased endurance or incoordination noted.  A 
diagnosis of persistent left Achilles tendon pain and 
tenderness, status post reconstruction for rupture, was 
rendered.  

In a July 2006 report, the veteran's private physician, J. 
Witte, M.D., indicated that physical examination of the 
Achilles tendon revealed a well healed but somewhat adherent 
incision in the midline over the Achilles tendon which was 
approximately six inches in length.  There was chronic 
associated thickening of the Achilles tendon.  The veteran 
had limited dorsiflexion as compared to the right by about 5 
degrees with plantar flexion to 40 degrees.  Hence, the range 
of motion was 15 degrees of dorsiflexion and 40 degrees of 
plantar flexion.  There was 1.5 centimeters of associated 
calf atrophy.  It was neurovascularly intact. Dr. Witte 
indicated that the average loss of strength in the 
gastrocsoleus complex was approximately 15 percent post-
surgical repair.  The deficit resulted in weakness, fatigue, 
and decreased endurance.  

At the time of the December 2006 VA examination, the veteran 
reported having no weakness, stiffness, swelling, heat, 
redness, giving way, lack of endurance, locking, 
fatiguability, or dislocation form the joint.  He did note 
having constant pain, which was aching in nature.  The 
veteran rated the pain as 8 out of 10.  It was relieved by 
rest and Motrin.  The veteran stated that this condition did 
not cause incapacitation but that it resulted in functional 
impairment, including limited flexibility, range of motion, 
and strength endurance.  

Physical examination of the ankle revealed no signs of edema, 
weakness, tenderness, redness, abnormal movement, 
subluxation, or guarding of movement.  The veteran had full 
range of motion.  There were signs of a bony protrusion 
calcaneal area from the Achilles condition.  The joint 
function was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  

At the time of his March 2008 hearing, the veteran testified 
that his Achilles tendon was numb and dead.  He reported that 
he had a lump on his heel.  The veteran indicated that his 
shoes rubbed all the time and that his left foot would slide 
up and down his shoe.  He stated that he could not run really 
well.  The veteran also testified that standing for longer 
than five minutes was painful.  

The Board finds that overall, the competent medical evidence 
of record shows no more than moderate disability.  The 
objective medical evidence shows that the veteran's ankle 
range of motion is, at most, moderately limited (as reflected 
in the July 2006 medical report).  However, the Board does 
not find that the competent medical evidence of record shows 
marked limitation of motion of the ankle, especially in light 
of the fact that the more current December 2006 VA 
examination report reflects that the veteran has full range 
of motion of his ankle.  

Additionally, the December 2006 VA examination report shows 
that joint function has not been shown to be additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  As such, there is no 
basis for granting a rating in excess of 10 percent under the 
provisions of. 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The veteran notes that he can still run, in spite of his 
disability, albeit not as well as he could prior to the 
injury.  Moreover, the veteran himself reported at the 
December 2006 VA examination that he had no weakness, 
stiffness, swelling, heat, redness, giving way, lack of 
endurance, locking, fatiguability, or dislocation from the 
joint.  The veteran also stated that this condition did not 
cause incapacitation.  As such, the Board finds that the 
evidence of record is not sufficient to establish more than 
moderate foot disability.

Accordingly, the Board finds that the criteria for 
entitlement to an original rating greater than 10 percent for 
residuals of a ruptured left Achilles tendon are not met.  
The preponderance of the evidence is against the veteran's 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that two separate disability ratings are possible in cases in 
which the veteran has separate and distinct manifestations 
arising from the same disability, notwithstanding VA's anti-
pyramiding regulation, 38 C.F.R. § 4.14.  The medical 
evidence of record shows a 6-inch scar over the Achilles 
tendon.  Although it is not entirely clear, it appears that 
the October 2003 VA examination report shows that the scar is 
tender on palpation.  Diagnostic Code 7804 dictates that a 
superficial scar that is painful on examination warrants a 10 
percent disability rating.  As such, after resolving the 
benefit of the doubt in favor of the veteran under the 
provisions of 38 U.S.C.A. § 5107(b), the Board finds that a 
10 percent disability rating is warranted for the veteran's 
Achilles tendon scar under the provisions of Diagnostic Code 
7804. 38 C.F.R. § 4.118, Diagnostic Code 7804.

Degenerative Changes with Low Back Pain

Under the old rating criteria in effect prior to September 
26, 2003, under Diagnostic Code 5292, a 10 percent disability 
evaluation was also warranted for slight limitation of the 
lumbar spine while a 20 percent disability evaluation was 
warranted for moderate limitation of the lumbar spine.  A 40 
percent evaluation was warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Code 5292.

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) was evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months 	60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months		40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months	20

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.	100

Unfavorable ankylosis of the entire thoracolumbar spine 
	50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 	40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 	30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 	20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height 	10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

At the time of his October 2003 VA examination, the veteran 
reported that he had recurrent low back pain.  The veteran 
indicated that he did not have any weakness, fatigability, 
decreased endurance, incoordination, or flare-ups.  

Physical examination revealed no tenderness to percussion, no 
postural abnormalities or fixed deformities, and symmetrical 
musculature with no spasm.  Range of motion revealed flexion 
to 70 degrees, extension to 20 degrees, right and left 
lateral flexion to 20 degrees, and right and left rotation to 
40 and 50 degrees respectively.  There was no pain on motion.  
There were also no neurological deficits.  The lumbar spine 
range of motion was considered to be in the range of normal 
variation.  

In his July 2006 report, Dr. Witte indicated that the veteran 
experienced back pain which was usually across the low back 
with occasional buttock and upper leg radiation.  The pain 
was occasionally aggravated by coughing, sneezing, and/or 
straining.  The pain was intermittent but predictably 
aggravated by activities including bending, twisting, and 
standing, and with any attempt to run.  

Physical examination revealed increased lumbar lordosis.  In 
forward flexion, the veteran failed to touch the floor by 10 
inches.  Hyperextension increased pain.  Lateral bending was 
unremarkable.  There was some tenderness over the right 
paravertebral muscles and a mild trigger point over the 
posterior superior iliac crest.  Straight leg rasing was 
resisted at 70 degrees.  The veteran could singly rise and 
walk on toes and heels and he was neurovascularly intact.  X-
rays of the lumbar spine demonstrated disc space narrowing 
and degenerative change at L4-5 and to a lesser extent at L4-
5, L5-S1 with intermittent radiculopathy.  A diagnosis of 
degenerative lumbar disc disease, L4-5, L5-S1, with 
intermittent radiculopathy was rendered.  Dr. Witte indicated 
that there was associated intolerance to activity, loss of 
endurance, and loss of function which would be associated 
with weakness.  

In an August 2006 report, R. Weinberg, DC, stated that the 
veteran was suffering from lumbar degenerative joint disease.  
He indicated that there was noticeable spur formation of the 
L3, L4, and L5 vertebral endplates.  He noted that this 
condition predisposed the veteran to periods of exacerbation 
which could include low back pain into the lower extremities.  

The veteran was afforded an additional VA examination in 
December 2006.  At the time of the examination, the veteran 
was noted to not have any stiffness or weakness of the spine 
condition.  He reported having constant low back pain.  The 
characteristic of the pain was burning and aching in nature.  
The pain was 10/10 and came on by itself.  It was relieved by 
rest and medication.  He could function with pain when taking 
the medication.  His condition did not cause incapacitation  
The functional ability was limited flexibility, strength 
endurance, and range of motion.  

Physical examination of the thoracolumbar spine revealed no 
evidence of radiating pain on movement.  Muscle spasm was 
present in the form of paravertebral muscle spasm.  No 
tenderness was noted.  There was negative straight leg 
raising on the right and left.  There was no ankylosis of the 
lumbar spine.  Range of motion was as follows:  flexion to 80 
degrees, extension to 30 degrees, right and left lateral 
flexion to 30 degrees and right and left rotation to 30 
degrees.  Range of motion after repetitive use was not 
additionally limited by fatigue, weakness, lack of endurance 
or incoordination.  The inspection of the spine revealed 
normal head position with symmetry in appearance.  There was 
symmetry of the spinal motion with normal curvatures of the 
spine.  There were no signs of intervetebral disc syndrome 
with chronic and permanent nerve root involvement.  
Neurological examination of the lower extremities revealed 
motor function within normal limits.  Sensory function was 
also within normal limits.  The right and left lower 
extremity reflexes revealed 2+ knee and ankle jerk.  

At his March 2008 hearing, the veteran reported having pain 
at the end of his range of motion movements.  

The criteria for an evaluation in excess of 10 percent under 
DC 5292 has not been met as the veteran has not been shown to 
have more than slight limitation of motion at the time of any 
VA examination.  No more than slight limitation of motion was 
shown in private treatment records submitted by the veteran 
from Dr. Witte.  Moreover, the veteran was not shown to have 
additional loss of motion with repetitive action, including 
no additional limitation of motion cased by fatigue, 
weakness, lack of endurance, or incoordination.

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002,  the veteran has not 
reported nor have there been any objective medical findings 
of incapacitating episodes.  For a 20 percent evaluation 
under this code, there would have to be demonstration of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during a 12 month period.  

With regard to diseases and injuries to the spine, effective 
September 26, 2003, there has been no demonstration of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, as is 
warranted for a 20 percent disability evaluation at any time.  

With regard to neurological impairment, the Board does note 
that the veteran's private physician indicated that the 
veteran experienced back pain which was usually across the 
low back with occasional buttock and upper leg radiation and 
rendered a diagnosis of degenerative lumbar disc disease, L4-
5, L5-S1, with intermittent radiculopathy.  However, at the 
time of the veteran's October 2003 VA examination, there were 
no neurological deficits noted.  Moreover, at the time of the 
December 2006 VA examination, the examiner indicated that 
there were no signs of intervetebral disc syndrome with 
chronic and permanent nerve root involvement and neurological 
examination of the lower extremities revealed motor function 
within normal limits.  Sensory function was noted to be 
within normal limits and the right and left lower extremity 
reflexes revealed 2+ knee and ankle jerk.  

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 10 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.


Status Post Basal Cell Carcinomas on the 
Forehead, Side of Nose, Left Cheek, and 
Tip of Nose, and Scar on the Posterior 
Neck as Residuals of Lipoma Removal.

The criteria for rating skin disabilities is found at 
38 C.F.R. § 4.118.  A 10 percent evaluation is warranted for 
scars of the head, face, and neck when there is one 
characteristic of disfigurement.  The eight characteristics 
of disfigurement are: skin indurated and inflexible in an 
area exceeding six square inches; underlying soft tissue 
missing in an area exceeding six square inches; skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc) in an area 
exceeding six square inches; skin hypo- or hyperpigmented in 
an area exceeding six square inches; scar adherent to the 
underlying tissue; surface contour of scar elevated or 
depressed on palpation; scar at least one-quarter inch in 
length; or scar five or more inches in length.  A 30 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement.  DC 7800.

For scars other than head, face, or neck, that are deep or 
that cause limited motion with areas of or exceeding 144 
square inches (929 sq. cm.), a 40 percent disability 
evaluation is warranted. An area or areas exceeding 72 square 
inches (465 sq. cm.) warrants a 30 percent disability 
evaluation.  An area or areas exceeding 12 square inches (77 
sq. cm.) warrants a 20 percent disability evaluation. An area 
or areas exceeding 6 square inches (39 sq. cm.) warrants a 10 
percent disability evaluation. Note (1): Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part. Note (2): A deep scar is one associated with 
underlying soft tissue damage.  DC 7801

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation. 
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation. Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation. Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage. Note (2): In this case, a 10- percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. (See § 4.68 of this part on the 
amputation rule.)  Under Diagnostic Code 7805, scars, other; 
are rated on limitation of function of affected part.

At the time of an October 2003 VA examination, physical 
examination revealed a barely noticeable surgical scar on the 
right side of the forehead which was 1.5 cm. long and less 
than 1 mm. wide.  On the left side of the nose, there was an 
erythematous slightly atrophic macule.  There was no 
noticeable scar seen around the left inner canthus.  On the 
left cheek, there was a 3 cm long less than 1 mm wide soft 
moveable flat scar without any signs of recurrence of a 
tumor.  On the right side of the tip of the nose there was a 
6 mm by 4 mm oval slightly atrophic scar.  There was no 
obvious scar on the right external ear which was the site for 
donor cartilage for reconstruction after the nose surgery.  
On the left side of the back of the neck, there was a 2 cm. 
flat less than 1 mm wide moveable soft scar.  

Diagnoses of basal cell carcinoma of the skin of the 
forehead, status post excision, healed with asymptomatic 
scar, no signs of recurrence; basal cell carcinoma on the 
side of the nose, status post excision, healed without any 
noticeable scar; basal cell carcinoma, left cheek, status 
post excision, healed with asymptomatic scar, no sign of 
recurrence; basal cell carcinoma, tip of the nose, status 
post excision with atrophic depressed scar with no sign of 
recurrence; benign tumor, possibly lipoma by history, removed 
with excision from back of the neck, healed with tender itchy 
scar; and actinic keratosis, left side of the nose, status 
post shave, healed with superficial erythematous scar, were 
rendered.  

At the time of a December 2006 VA examination, the veteran's 
status post basal cell carcinomas of the forehead, side of 
nose, left cheek, and tip of nose were noted to have existed 
for five years.  Due to his skin condition, the veteran did 
not have any exudation, ulcer formation, itching, shedding, 
or crusting.  The skin disease involved areas that were 
exposed to the sun, including the face and the neck.  Over 
the past twelve months, the veteran had received topical 
medication only for the skin conditions.  There were no side 
effects from the treatment.  There was no functional 
impairment resulting from the skin conditions.  

Physical examination revealed a level scar present at the 
left cheek from basal cell removal about 4 cm by 1 mm.  There 
was no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture.  There was also a scar located on the posterior neck 
from the lipoma which was elevated and measured 2 cm by 1 mm.  
There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, hypopigmentation, hyperpigmentation, or 
abnormal texture.

At his March 2008 hearing, the veteran, through his 
representative, indicated that they did not necessarily 
disagree with the assigned disability evaluation.  

As it relates to the basal cell carcinoma residual scars of 
the head, to include the forehead, side of nose, left cheek, 
and tip of nose, the Board notes that for an increased 
evaluation, visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) would have to be present.  Or 
the veteran would have to have with two or three 
characteristics of disfigurement listed under the criteria 
necessary for a 10 percent evaluation.  The evidence of 
record does not demonstrate that the veteran has two or more 
of the characteristics listed.  He has also not indicated 
that it was his belief that he has two or three of the 
required characteristics.  Thus, an evaluation in excess of 
10 percent would not be warranted.  

As to the issue of an evaluation in excess of 10 percent for 
the removal of the lipoma on the back of the neck, the Board 
notes that an evaluation in excess of 10 percent would not be 
warranted as the veteran's scar residuals have not been shown 
to be deep or cause limited motion with area or areas 
exceeding 12 square inches under DC 7801.  Moreover, while 
there is a question of whether DC 7800 would apply as the 
scar is on the back of the veteran's neck, an increased 
evaluation would also not be warranted under DC 7800 as there 
is no visible or palpable tissue loss or gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips) or two or three characteristics of 
disfigurement listed under the criteria necessary for a 10 
percent evaluation.

Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran has not been recently hospitalized for any of his 
service-connected disorders.  There has also been no 
indication that any of his service-connected disorders 
prevent him from obtaining or maintaining employment.  

In the absence of such exceptional factors as frequent 
hospitalization or marked interference with employment, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for residuals of a 
ruptured left Achilles tendon at any time is denied.  

An evaluation of 10 percent for a tender 6-inch scar over the 
Achilles tendon is granted.

An evaluation in excess of 10 percent for degenerative 
changes with low back pain at any time is denied. 

An evaluation in excess of 10 percent for status post basal 
cell carcinoma residual scars of the forehead, side of nose, 
left cheek, and tip of nose at any time is denied.  

An evaluation in excess of 10 percent for scar on the 
posterior neck as residuals of lipoma removal at any time is 
denied.  


REMAND

With regard to the issue of service connection for a left eye 
disorder, the Board notes that at the time of a December 2006 
VA examination, the veteran was noted to have a metal foreign 
body in his left eye with no evidence of ocular damage.  
Visual field testing was full in both the left and right eye.  
At his March 2008 hearing, the veteran testified that he now 
had loss of visual field in that in he had a hole in his 
vision with black spots when moving his left eye.  The Board 
takes note that the veteran has a residual foreign substance 
in his left eye as a result of his period of service.  Based 
upon the veteran's current testimony as it relates to loss of 
field of vision, the Board is of the opinion that the veteran 
should be afforded an additional VA examination to determine 
what, if any, residuals result from the foreign substance in 
his left eye.  

As to the issues of increased evaluations for atrophy, left 
testicle, with epididymitis, and status post left 
varicocelectomy with persistent left varicocele, the Board 
notes that at the time of his December 2006 VA examination, 
the veteran reported that during the day he urinated up to 10 
times at intervals of 35 to 45 minutes and two to three times 
per night every two to three hours.  He had problems starting 
urination and the flow was weak and hesitant with decreased 
force.  He did not have any urinary incontinence.  He further 
stated that he could not achieve and maintain an erection.  
The December 2006 VA examination did not address the cause or 
etiology of the urinary frequency or inability to achieve and 
maintain an erection.  The physical examination also did not 
address the current condition of the veteran's testes.  These 
factors must be determined in order to properly rate the 
veteran's testicular atrophy and left varicocelectomy 
residuals.   

With regard to the right thumb, the Board notes that at the 
time of his March 2008 hearing, the veteran testified that he 
had been told that he had arthritis in his right thumb.  The 
Board notes that if the veteran is shown to have degenerative 
arthritis of the right thumb, it is possible that a 10 
percent disability evaluation under DC 5003 may be warranted.  
Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA eye 
examination to determine the nature and 
etiology of any current foreign substance 
residual in his left eye.  All indicated 
tests and studies, including field of 
vision testing, should be performed and 
all findings must be reported in detail.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  The examiner should 
indicate what residuals, if any, result 
from the metallic foreign body located in 
the veteran's left eye.  

2.  Schedule the veteran for a VA 
genitourinary examination to determine 
the severity of his service connected 
atrophy, left testicle, with 
epididymitis, and status post left 
varicocelectomy with persistent left 
varicocele.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner.  The examiner is to 
indicate whether the veteran's current 
urinary frequency is related to either of 
these service-connected disorders.  The 
examiner is also requested to indicate 
whether any of the service-connected 
disorders result in impotence.  The 
examiner should also comment on the 
absence or presence of testicular atrophy 
and the degree of such atrophy.  Any 
other additional symptomatology related 
to the above service-connected disorders 
should also be identified.  

3.  Schedule the veteran for a VA 
examination to determine the severity of 
residuals of a right thumb sprain.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies, including x-rays of the thumb, 
must be performed and all findings should 
be reported in detail.  The examiner 
should specify ranges of motion and 
should note whether there is any 
additional limitation of motion due to 
pain, weakened movement, excess 
fatigability, or incoordination.  This 
determination should be expressed in 
terms of degrees of additional limited 
motion.  The examiner must indicate 
whether or not the veteran has arthritis 
of the thumb, confirmed by x-ray.  If 
arthritis is diagnosed based on x-ray 
images, the examiner must identify the 
etiology of the arthritis, including 
determining whether or not it is 
etiologically related to the veteran's 
service-connected right thumb disability.

4.  If any of the claims remain denied, a 
supplemental statement of the case should 
be issued.  Thereafter, the case should 
be returned to the Board if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


